         Case 1:21-mj-02223-UA Document 3 Filed 05/06/21 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mo llo Building
                                                   One Saint Andrew 's Plaza
                                                   New York, New York 10007



                                                   May 6, 2021


BY EMAIL

The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:     United States v. Elliot Smerling, 21 Mag. 2223 (_J

Dear Judge Parker:

        The Government writes to respectfully request that the above-referenced Complaint, which
was filed under seal on or about February 25 , 2021 , and its associated docket be unsealed. The
defendant charged in the Complaint was arrested in the Southern District of Florida on
February 26, 2021. A proposed Order is enclosed for the Court's consideration.



                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: ls/Timothy V. Capozzi
                                           Timothy V. Capozzi / Jilan J. Kamal
                                           Assistant United States Attorney
                                           (212) 637-2404 / 2192


Enclosure
